Citation Nr: 0310437	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1941 to April 1942 and 
was a prisoner or war during active service from June 29, 
1942, to January 15, 1943.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2000 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The veteran died in September 1999 at the age of 83.

2.  Cardio-respiratory arrest was certified as the immediate 
cause of death on the veteran's death certificate, with 
antecedent and underlying causes of death including 
cerebrovascular accident and hypertension.

3.  Service connection had been established for ischemic 
heart disease (60 percent disabling) and bilateral pterygium 
(0 percent disabling).

4.  The veteran's service-connected ischemic heart disease 
substantially or materially contributed to the cause of his 
death.


CONCLUSION OF LAW

Service-connection for the veteran's cause of death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
of the VCAA provisions in May 2001 and the RO re-adjudicated 
the claim in accordance with these provisions in a February 
2002 rating decision.  As the appellant has been kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the appellant is not prejudiced by the 
determination below.

In addition, in January 2003 the Board undertook additional 
development on the issue on appeal pursuant to 38 C.F.R. § 
19.9(a)(2).  Although, in Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, __F.3d__Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2), the Board finds a 
favorable resolution of the appellant's claim may be provided 
without remand to have the agency of original jurisdiction 
consider the evidence received as a result of this additional 
development.



Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the evidence shows the veteran died in 
September 1999 at the age of 83.  His death certificate 
reveals the immediate cause of his death was cardio-
respiratory arrest with antecedent and underlying causes of 
death including cerebrovascular accident and hypertension.

VA records show service connection was established for 
ischemic heart disease (60 percent disabling) in a February 
1996 rating decision and that service connection had been 
established for bilateral pterygium (0 percent disabling) as 
a result of an August 1984 Board decision.

An April 2003 VA medical opinion noted the veteran's 
examination in 1995 revealed the presence of a left 
ventricular wall motion abnormality described as hypokinesia 
of the different segments with scarring of the mid-inferior 
left ventricle.  It was the examiner's opinion that the 
veteran's ischemic heart disease could have rendered him less 
capable of resisting the effects of hypertension during the 
terminal stage of his life and that it was likely the 
disorder contributed materially to his demise.

The competent (medical) evidence in this case demonstrates 
the veteran's service-connected ischemic heart disease 
substantially or materially contributed to the cause of his 
death.  The Board also notes that ischemic heart disease 
affects vital organs and it is assumed that the debilitating 
effects of the veteran's service-connected disability 
rendered him less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).  Therefore, service 
connection for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

